Case 1:19-cv-22814-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 5



                                                                           FILED BY                     D.C.
                              UNITED STATES D ISTRICT CO URT
                             SO UTH ERN D ISTRICT O F FLO RIDA                   JtJL 29 2â1S
                                                                                  Al4GEt-A is.NOBLfï
                                                                                 CLEKK 1'61 7'fFT CT'       1
                             CivilCase Num ber:                                  C'
                                                                                  ,   .          !          :


                             .

                             tî >
   (W ritethefullnameoftheplaintifg                 '

   vsgg spt.ss.(.(c.
         Z
   0z.$t O                   G VX tkW
   (W ritethefullnameofthedefendant/sin thiscase)

               COM PLAINT UNDER THE CIVIL RIGHTSACT,42U.S.C.j 1983

   1. Party lnform ation

   A.Plaintiff-
              .        C-.
     Address:t        lw tG )$yzstotl ',TL .
                                           3c'!>ts''p
     Inmate/prisonNo.: KïIN
         vearofBirth:tR6%        (o0notincludedayormonth,pursuanttoy'ed.R.civ.las.2)
         (W riteyourname,addressandprison/inmatenumber,ifapplicable)
   VS.

   B.Defendant:%Q 6-43trs t-k.i oerendant:
                                         r                           tol
         Of-
           scialposition:%                        omcialposition:
                                                                'T                    t'
                                                                                       O t-tôs
         placeofsmployment:                       placeofEmployment:
                                                                   v         C            Y'
                                                                                           ''t       giQ.
                                                                                                          o x. k

         (W ritethefullnameofeachdefendant,officialpositionandplaceofemployment.Attacha
         separatepageifyouneed additionalspaceforadditionaldefendants.)
Case 1:19-cv-22814-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 5




   II. Statem entofC laim

   Briefly describethefactsofyourcase.Describehow each defendantisinvolved,namesofother
   persons involved,and datesand places. Each claim should be stated in a separately num bered
   paragraph. Please use shortand plain statenvnts,w ith separately numbered paragraphs indicating
   w hy the reliefrequested should be granted. Do notid ude legalargumentsorcite casesorstatutes.
      tach additionalpages,ifnecessary.  .

      t         a Kepre              wtnw-             Ab 5%                tu ,>.f/M a
               ro                       '            ti                       * 4 ccM
  TgnAtt>               tâ- stylknczH-?-                     Taïttq           'f'
                                                                                or
           k t rA N 'RR ->                          yx o4aff
                    Gtïm '
                         r              r n             o       a tA>         /


      m ùl ta       if'l.
 a qw oe ynsùtetw askz>                                     : a/ - 1of>                         i
  % tnoîy tn w uzaw 4- Y(szz af>                                                        1k> )
      111. ReliefRequested

      Brietly state whatyou arerequesti ngfrom theCourt(whatdoyouwanttheCourttodo).Donot
      '
        clude lçgalargum ents orcite casesorstatutes.Attach additionalpages,ifnecessary.

          (>.( --f''
                   îs                            ..
                                                  ?a        e,k' 1o
                                                                  '
   p                         bf kr$b.'-lob .-nô.
      1 U%             o          o.l kos.c 'p 'J t?- % :&              ,


               ,                      ,s 4((eg lxj -to ygtstaos
  x   s ro i yzfe ica $ cten 'lr-l- ..
                                     k t* o,oo
 0.
  1 0GS-1- 04 'W th'îto M -@J-% kà dl,eC-f-/</-#o
  uo tve/ç-'
           t-k.f tf bz(!or-o! ..hfcw-p'î-îcts-13,G:s.zz-
        L-1 i; '.%2.1B .b: q d st#'tocat caw
                                           ç# n''
                                                lo
Case 1:19-cv-22814-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 5




  '

      b ool e= A oc fznïm/ Ao 0 .ov                                              ,w
             W      U.
                     C             W                 f:          '
       oW f 1/.      tl q        B /3 '
                                      * oe                                  LCl!G td 'XW O
   lV.JuryDemand        d %la4* 'tl      .F.                                       '
   Areyoudemandingajurytrial?          Yes     --- No


                                  Sinedthis             dayof u autx.t zetgx
                                                                     -- -    ,




                                                                  Signature ofPlaintiff


                       ldeclareunderpenaltyofperjurythattheforegoingistruceandcorrect.
                                             0n:        t       nd           t
                                                                  Signature ofPlaintiff
Case 1:19-cv-22814-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 5




                   Continuation ofstatem ent ofclaim




  has caused undue stressw hich Ied to the plaintiffto taking a leave ofabsence
  from fulltim e em ploym entw ithoutpay forapproxim ately three m onthsfora new
  onsetof headachesw ith an unknow n etiology thatw ere eventually diagnosed as
  ''m igraines''

  3. As the plaintiffand the defendants are unable to reach a fairconciliation w ith
  HUD,the plaintiffhasvacated the apartm enton June 30,2019 as requested by
  the defepdantsand isnow residing in lodging asshe seeking an affordable rental
  and one thatshe can also be approved forw ith a Iow creditscore.
                             è
Case 1:19-cv-22814-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 5

                             'y  .
                              QJ
                                oH      T'
                          Aç e
                             v

                          #&Y' *  y'
                                   e    kN

                         ï'kpz,i? $1    J
                                        m
                             M W
                         )       .



                                 )c t qsj-
                                    D O
                         z4          i'
                                      J 'c
                                         -
                         u= B
                            Y        O& u
                                        j
                         .Q c oa         <a
                          q lo 4




                 S




                 @
              Q2 #
            q; %
               4 -c
             .

                     .




                 jé
                  -t
                   2
                   a
                 :r
                  gS .
